Citation Nr: 0839352	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  04-43 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an upper 
respiratory disorder.

3.  Entitlement to servicec connection for impotence 
secondary to PTSD.  

4.  Entitlement to service connection for a skin rash as a 
result of exposure to herbicides.

5.  Entitlement to service connection for paresthesias as a 
result of exposure to herbicides.

6.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities as a result of exposure 
to herbicides.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
dated in July 2003 and August 2005. 

The veteran requested that he be afforded a hearing at the 
time he filed his substantive appeals for all issues on 
appeal.  The veteran was informed in November 2007 that he 
was scheduled for a Board hearing at the RO in December 2007.  
The hearing was cancelled.  In a November 2007 statement the 
veteran's representative indicated that the veteran still 
desired a Board hearing.  In a March 2008 letter the veteran 
was informed that he was scheduled for a Board hearing at the 
RO in April 2008.  The veteran failed to report for the April 
2008 hearing but the RO noted that the March 2008 notice 
letter was mailed to an incorrect address.  A notation in the 
claims file indicates that the veteran was then scheduled for 
a Board hearing at the RO in July 2008.  The veteran 
submitted a statement received at the RO in July 2008 in 
which he requested to withdraw his request for a Board 
hearing which was scheduled to be held in July 2008.  
Additionally, the Veterans Law Judge scheduled to hold the 
July 2008 hearing indicated that the hearing was cancelled.  
Accordingly, the veteran's request for a hearing is treated 
as withdrawn and the Board will adjudicate the claim based on 
the evidence of record.  38 C.F.R. § 20.704(e) (2008).  
The issue of entitlement to service connection for an upper 
respiratory disorder being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have PTSD that is related to his 
military service.  

2.  The veteran does not have a skin rash that is 
attributable to military service including herbicide exposure 
during military service.

3.  The veteran does not have paresthesias that are 
attributable to military service including herbicide exposure 
during military service.

4.  The veteran does not have peripheral neuropathy of the 
upper extremities that is attributable to military service 
including herbicide exposure during military service.

5.  The veteran does not have impotence that is attributable 
to military service, or was caused or made worse by service-
connected disability.  


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 
and Supp.2008); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) 
(2008).

2.  The veteran's skin rash is not the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2008). 

3.  The veteran does not have paresthesias that are the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2008). 

4.  The veteran's peripheral neuropathy of the upper 
extremities is not the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2008). 

5.  The veteran does not have impotence that is the result of 
disease or injury incurred in or aggravated during active 
military service; impotence is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 
(2008); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any error related 
to element (4) is harmless.  

The Board finds that notice letters dated in April 2003 and 
April 2005 satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the 
veteran was notified that the RO was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Additionally, the veteran was requested to submit evidence in 
support of his claims.  

Additionally, the RO has provided the veteran notice with 
respect to effective dates and rating criteria provisions by 
way of a March 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal decided herein.  The RO has obtained the veteran's 
service treatment records (STRs), VA medical records, and 
private medical records.  

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim of service connection for PTSD, as 
discussed in more detail below, the evidence does not show 
that he served in combat, and there is also no evidence 
corroborating any of his alleged in-service stressors.  In 
the absence of such evidence, even with current medical 
diagnoses, service connection cannot be established for the 
claimed PTSD.  Thus, the Board finds that the evidence of 
record is sufficient to resolve this appeal, and that VA had 
no further duty to provide an examination or opinion. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the claim of service connection for a skin 
rash, paresthesias, peripheral neuropathy of the upper 
extremities, and impotence, as discussed in more detail 
below, the record is absent for competent medical evidence 
that these disabilities are the result of a disease or injury 
incurred in or aggravated by active military service.  The 
Board cognizant that there are instances in which lay 
testimony can serve to establish an association between 
service and the claimed disability or death for the purpose 
of satisfying the criteria of McLendon.  For example, a lay 
person may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and their lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  However, the Board finds that a lay person is not 
be competent to offer an opinion on a matter clearly 
requiring medical expertise, such as linking the veteran's 
skin rash, paresthesias, peripheral neuropathy, and impotence 
to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination. 

However, unlike Charles, the veteran has not reported a 
continuity of his symptoms of his claimed skin rash, 
paresthesias, peripheral neuropathy of the upper extremities, 
and impotence since separation.  Instead, he has asserted a 
relationship between a skin rash, paresthesias, and 
peripheral neuropathy of the upper extremities, and impotence 
and his military service, including as secondary to PTSD with 
regard to his claimed impotence, which, as noted below, is 
outside the competence of the veteran as a layperson.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Factual Background

The veteran's DD214 and service personnel records document 
that the veteran served in the Republic of Vietnam from June 
24, 1969, to August 23, 1970, with the 2d Transportation 
Company.  His military occupation specialty was a heavy 
vehicle driver.  He received the National Defense Service 
Medal, the Republic of Vietnam Campaign Medal with 60 device, 
the Expert M-16 Medal, and the Vietnam Service Medal, none of 
which denote combat service during the veteran's tour of duty 
in the Republic of Vietnam.

The veteran's STRs include the veteran's entrance and 
separation examinations.  The veteran's January 1969 entrance 
examination revealed normal clinical evaluations of the 
veteran's skin and upper extremities.  A psychiatric 
evaluation was also normal.  The veteran was seen for blister 
on his left ankle and cellulitis and an ulcer secondary to 
the blister in July 1969.  He was seen for an infected hair 
follicle on the right side of his scrotum three times in 
August 1969 and cellulitis on his right ankle twice in June 
1970.  The veteran's August 1970 separation examination 
revealed normal clinical evaluations of the veteran's skin 
and upper extremities.  A psychiatric evaluation was normal 
at that time.  

Private treatment reports from S. Rhinehart, M.D., dated from 
April 2001 to January 2002 were unrelated to the issues on 
appeal.  

Private treatment reports from Berger Hospital dated in 
January 2002 were unrelated to the issues on appeal.  

Private treatment reports from the Vet Center dated from 
January 2003 to August 2003 revealed that the veteran was 
diagnosed with PTSD.  

Associated with the claims file are VA outpatient treatment 
reports dated from March 2002 to January 2007.  A PTSD screen 
was noted to be positive in June 2002.  The veteran was 
evaluated for PTSD in August 2002 at which time PTSD was 
diagnosed.  The veteran indicated that he experienced trauma 
while he was in Vietnam.  He was also diagnosed with PTSD in 
December 2002 and again he was noted to have experienced 
trauma in Vietnam.  He was also noted to have PTSD in March 
2003.  In June 2003 the veteran was diagnosed with 
dermatitis.  In July 2003 the veteran was noted to have a 
recurrent pruritic rash on his arms, chest, abdomen, and 
legs.  He reported constant burning pain in both shoulders 
which was severe at times and numbness in his hands.  He also 
reported erectile dysfunction.  The examiner indicated that 
the veteran had Agent Orange exposure and he had a rash, 
peripheral neuropathy, and impotence which could be related 
to such exposure.  A letter to the veteran dated in July 2003 
indicated that the veteran underwent an Agent Orange Registry 
examination and was diagnosed with peripheral neuropathy of 
the upper extremities, a recurrent rash on his arms, legs, 
and thorax, and impotence.  In August 2004 the veteran 
mentioned driving in Vietnam as related to his fear but 
declined to discuss what specifically happened.  He was 
diagnosed with PTSD by history.  The veteran was diagnosed 
with PTSD again in October and November 2004.  The veteran 
reported numbness in his left hand at VA in December 2006 
which was diagnosed as carpal tunnel syndrome.

The veteran indicated that on June 23, 1969, his company in 
Vietnam came under mortar attack.  He said the barracks he 
was in narrowly escaped a direct hit but the mess hall twenty 
feet away was destroyed.  He said shrapnel from the explosion 
ripped through his barracks and he attempted to find cover.  
He said he was scared he would die.  He also reported that he 
drove a truck in a convoy which was hit with small arms fire, 
land mines, mortar fire, and rockets.  He also indicated that 
his convoy ran over Vietnamese people while traveling.  

The U.S. Army & Joint Services Records Research Center 
(JSRRC) indicated that there was no evidence of a barracks 
attack on the veteran's unit (2d Transportation Company) 
during June or July 1969.  

The veteran submitted pictures of dead bodies, a blown up 
bridge, and a body on the side of the road in December 2004.  

The veteran submitted information obtained from the National 
Archives in January 2005 pertaining to the 2d Transportation 
Company in Vietnam for 1969.  The only information pertaining 
to the veteran's time in Vietnam indicated that enemy 
activity was light during the months of May, June, and July 
1969.  An enemy mortar attack occurred on May 12, 1969, and 
an ambush occurred on June 24, 1969, during an ammunition 
resupply.  The first incident occurred prior to the veteran's 
arrival in Vietnam and the second incident occurred the day 
he arrived in Vietnam.  A list of casualties for the 
veteran's unit did not denote any deaths during the veteran's 
service in Vietnam.  A unit history for the 2d Transportation 
Company did not reveal reference to any enemy activity during 
the time period from January 1, 1969, to December 31, 1969.  

III.  Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to continued 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  PTSD

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2008).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

In contrast, "[w]here ...VA determines that the veteran did 
not engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

In such cases, the record must contain corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994).  The requisite 
additional evidence may be obtained from the veteran's 
service medical records or from other sources.  Moreau at 
395.  Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor. 
VAOPGCPREC 12-99 (Oct. 18, 1999).

In this case the veteran's service personnel records and STRs 
do not document combat service.  Furthermore, the service 
treatment records do not document treatment for any 
psychiatric disorders.  The JSRRC indicated that there was no 
evidence of a barracks attack on the veteran's unit.  
Furthermore, information obtained from the National Archives 
in January 2005 pertaining to the 2d Transportation Company 
in Vietnam for 1969 did not document any enemy activity 
during the time period from during which the veteran served 
in Vietnam.  Although there was an ambush on a convoy on June 
24, 1969, this is the day the veteran actually arrived in 
country and it is unlikely that the veteran was involved in a 
resupply mission on the day he arrived in Vietnam.  

Furthermore, while the VA outpatient treatment reports and 
records from the Vet Center document that the veteran was 
diagnosed with PTSD on several occasions, none of the 
treatment records linked the diagnosis to a specific 
stressor.  In fact, the veteran merely indicated that he 
experienced trauma in Vietnam during his examinations at VA.  
In the absence of a diagnosis of a diagnosis of PTSD linked 
to a verified stressor, service connection for PTSD may not 
be granted.  

The Board has considered the veteran's assertions that he has 
PTSD related to his active duty service, but finds that there 
is no evidence of record showing that he has the specialized 
medical education, training, and experience necessary to 
render competent medical opinion as to the diagnosis and 
etiology of a current mental disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2008).  Consequently, the veteran's own assertions have no 
probative value.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2007).  The preponderance of the evidence is 
against the claim.
B.  Skin Rash, Paresthesias, and Peripheral Neuropathy 

The veteran contends that he had a skin rash within one year 
of leaving Vietnam and peripheral neuropathy related to Agent 
Orange exposure.  The Board will consider service connection 
for a skin rash, paresthesias, and peripheral neuropathy as 
directly related to service and as a result of exposure to 
herbicides.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2008) are met.  See 
38 C.F.R. § 3.309(e) (2008).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents does not include a skin 
rash or paresthesias.  In general, for service connection to 
be granted for one of these diseases, it must be manifested 
to a degree of 10 percent or more at any time after service.  
Chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must be manifest to a degree of 10 
percent within one year after the last date on which the 
veteran performed active military, naval, or air service in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See C.F.R. 
§ 3.307(a)(6)(ii) (2008); 68 Fed. Reg. 34,541 (June 10, 2003) 
amending 38 C.F.R. § 3.307(a)(6)(iii) implementing the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  

There is no competent evidence to support the veteran's 
contention that he suffers from a skin rash, paresthesias, or 
peripheral neuropathy of the upper extremities as a result of 
military service.  The STRs revealed normal clinical 
evaluations of the veteran's skin and upper extremities at 
his entrance to service.  The veteran was seen for blister on 
his left ankle and cellulitis and an ulcer secondary to the 
blister, an infected hair follicle on the right side of his 
scrotum three times in August 1969, and cellulitis on his 
right ankle twice in June 1970.  The treatment in service was 
not attributed to a skin rash and the veteran's August 1970 
separation examination revealed normal clinical evaluations 
of the veteran's skin and upper extremities.  The veteran's 
private medical records do not document any treatment for a 
skin rash, paresthesias, or peripheral neuropathy.  The 
veteran was diagnosed with dermatitis in June 2003 and when 
examined by VA for an Agent Orange examination in July 2003 
the veteran reported a recurrent rash on his arms, chest, 
abdomen and legs, and he said he had burning pain in both 
arms and numbness in his hands.  He was diagnosed with a rash 
and peripheral neuropathy and the examiner noted that these 
disabilities may be related to Agent Orange exposure.  A 
letter from VA dated in July 2003 indicated that the veteran 
had peripheral neuropathy of the upper extremities and a 
recurrent rash on his arms, legs, and thorax.  VA outpatient 
treatment reports indicate that the veteran was seen for 
numbness and tingling in his left had in December 2006; 
however, the veteran's symptoms were attributed to carpal 
tunnel syndrome.  None of the medical records reflect a 
diagnosis of paresthesias and none of the medical records 
reflect any medical opinion evidence linking any of the 
veteran's claimed disabilities and his military service.  The 
veteran himself has not alleged the onset of symptomatology 
of any of his claimed disabilities while on active duty.  
While the veteran indicated that he had a skin rash within 
one year of his separation from service, a skin rash or 
dermatitis is not a chronic disease which may be presumed to 
have been incurred during service.  Furthermore, a skin rash 
was not shown to be manifest to a compensable degree within 
one year of the veteran's separation from active duty.  

The veteran served in the Republic of Vietnam during the 
period from June 1969 to August 1970 and he is therefore 
presumed to have been exposed to herbicides during service.  
As to the allegation that his disabilities are related to his 
exposure to Agent Orange, the only medical evidence 
supporting this contention came by way of the July 2003 Agent 
Orange examiner who noted that the veteran's rash and 
peripheral neuropathy may be related to Agent Orange 
exposure.  The Board notes that a mere possibility of an 
etiological relationship between the veteran's diseases and 
service is analogous to the term "may or may not" and is 
hence too speculative to form a basis upon which service 
connection may be established.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (a letter from a physician 
indicating that veteran's death "may or may not" have been 
averted if medical personnel could have effectively intubated 
the veteran was held to be speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found 
evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion the 
veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative"); and 
Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held 
that a physician's opinion that an unspecified preexisting 
service-related condition "may have" contributed to the 
veteran's death was too speculative to be new and material 
evidence).

As noted above, the veteran served in the Republic of Vietnam 
during the time period in which exposure to herbicide agents 
is presumed and he is consequently presumed to have been 
exposed to herbicides.  However, neither a skin rash 
(diagnosed as dermatitis in June 2003) nor paresthesias are 
one of the diseases subject to presumptive service 
connection.  Furthermore, peripheral neuropathy of the upper 
extremities was not shown to be manifest to a degree of 10 
percent within one year after the last date on which the 
veteran performed active military, naval, or air service in 
the Republic of Vietnam.  Because peripheral neuropathy of 
the upper extremities was not shown until many years after 
service, service connection for the peripheral neuropathy on 
a presumptive basis under 38 C.F.R. §§ 3.307, 3.309 is not 
warranted.  Given the lack of any competent medical evidence 
linking the veteran's disabilities to service, including as 
due to in-service herbicide exposure, and the fact that a 
skin rash and paresthesias are not listed as presumptive 
diseases due to herbicide exposure, and peripheral neuropathy 
was not diagnosed within one year of the veteran's service in 
Vietnam, the preponderance of the evidence is against the 
veteran's claims.  38 C.F.R. §§ 3.307, 3.309.
The Board notes that the veteran has alleged that his 
disabilities are related to his period of military service.  
While the veteran is capable of providing information 
regarding his symptoms, as a layperson, he is not qualified 
to offer medical opinions.  Espiritu, supra.  Consequently, 
the veteran's assertions have no probative value.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a skin rash, paresthesias, or 
peripheral neuropathy of the upper extremities.  Gilbert, 
supra; 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008).  The preponderance of the evidence is against the 
claims.

C.  Impotence

In addition, the regulations provide that service connection 
is warranted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2008).  This includes any increase in disability that 
is proximately due to or the result of a service-connected 
disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to state that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Although VA has indicated that 
the purpose of the regulation change was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amount 
to a substantive change in the regulation.  Given what may be 
substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which favors the claimant.

The veteran averred that his impotence was caused by the 
medications he takes for PTSD.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for impotence.  
As noted, the veteran's STRs do not document treatment for 
impotence.  The VA treatment reports associated with the 
claims file document a diagnosis of impotence in July 2003.  
The July 2003 examiner indicated that the veteran's impotence 
may be related to Agent Orange exposure.  As noted above, a 
mere possibility of an etiological relationship between the 
veteran's diseases and service is analogous to the term "may 
or may not" and is hence too speculative to form a basis upon 
which service connection may be established.  Tirpak, 
Stegman, Obert, Bloom, and Bostain, supra.  The veteran 
himself has not alleged the onset of symptomatology while on 
active duty nor has he asserted that his impotence resulted 
from exposure to Agent Orange.  Furthermore, the veteran's 
impotence was not linked to the veteran's military service or 
to PTSD by any of the veteran's physicians and, as noted, the 
veteran's PTSD is not service-connected.  Consequently, 
service connection for impotence is not warranted on a direct 
basis or as secondary to service-connected PTSD.  

In short, there is no competent lay or medical evidence of 
impotence during service and, in fact, the preponderance of 
the medical evidence weighs against linking this disability 
to military service or a service-connected disability.  As 
noted, service connection for PTSD has not been granted and 
consequently service connection for impotence is not 
warranted as secondary to PTSD or medications used to treat 
PTSD.  Consequently, the preponderance of the evidence is 
against the claim.

The Board notes that the veteran has alleged that his 
impotence is related to his treatment for PTSD.  While the 
veteran is capable of providing information regarding his 
symptoms, as a layperson, he is not qualified to offer 
medical opinions.  Espiritu, supra.  Consequently, the 
veteran's assertions have no probative value.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for impotence.  Gilbert, supra; 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a skin rash as a result 
of exposure to herbicides is denied.

Entitlement to service connection for paresthesias as a 
result of exposure to herbicides is denied.

Entitlement to service connection for peripheral neuropathy 
of the upper extremities as a result of exposure to 
herbicides is denied.

Entitlement to service connection for impotence is denied.  


REMAND

The veteran submitted a statement dated in January 2003 in 
which he indicated that he sought treatment for respiratory 
problems in service and since leaving service he has 
continued to have trouble breathing.  

The veteran's STRs reveal that the veteran was admitted for 
treatment for an upper respiratory infection/acute 
respiratory disease for almost a week in February 1969.  The 
veteran was diagnosed with bronchitis in November 1969 and 
left pneumitis in December 1969.  

Private treatment reports from S. Rhinehart, M.D., dated from 
April 2001 to January 2002 reveal that the veteran underwent 
a chest x-ray in January 2002 at which time he was diagnosed 
with subtle signs of central congestion and poorly visualized 
left hemidiaphragm which could represent an early pleural 
fluid collection.  

The veteran was noted to have a provisional diagnosis of 
bronchitis at VA in July 2004.  

Given the veteran's in-service complaints and treatment for 
respiratory disabilities, and his lay assertions of a 
continuity of symptomatology between service and the claimed 
current respiratory symptoms, the Board finds that an 
examination is necessary prior to final appellate review of 
this issue.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination where, the claimant had been 
diagnosed to have tinnitus, and had proffered competent lay 
evidence that he had had continuous symptoms of the disorder 
[i.e., ringing in the ears] since his discharge).  See also 
McClendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that the "may be associated" element under § 5103A(d)(2) is a 
low threshold).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the 
veteran to undergo a VA examination 
to assess whether any current upper 
respiratory disorder is attributable 
to the veteran's military service 
including treatment for an upper 
respiratory infection, bronchitis, 
and left pneumitis.  The claims file 
should be reviewed by the examiner 
as part of the examination.  Any 
evaluations, studies, or tests 
deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report.  The examiner is 
requested to, among other things, 
obtain a detailed history of the 
veteran's symptoms, review the 
record, and provide an opinion as to 
the medical probability that the 
veteran currently suffers from an 
upper respiratory disorder that is 
traceable his military service.  A 
complete rationale for any opinion 
expressed should be provided.  

The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AMC's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2008).

2.  After undertaking any other 
development deemed appropriate, the 
AMC should re-adjudicate the issue 
remaining on appeal.  If the benefit 
sought is not granted, the veteran 
and his representative should be 
furnished a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


